'    '       Case 3:20-cv-00914-BEN-BLM Document 12 Filed 08/24/20 PageID.143 Page 1 of 8


    ·-·~---------~---~=====~,-                                                            ... II    ,-ll"'"lo
                                                                                          I 11...1...U
         1
         2                                                                            I AUG 2 t. 2020 I
                                                                                   CLEiil\ .., :S. ;:..~rn,cr CouHT
         3                                                                      SCJT-..:a:p•, D1S-il1CT OJ Ctll~WOHNlt~
                                                                                BY                    .~7~EPUTY
         4
                                                                                                        ~




         5
         6
         7
         8                                 UNITED STATES DISTRICT COURT
         9                               SOUTHERN DISTRICT OF CALIFORNIA
    10
    11         BACKGRID USA INC., a California                    Case No.: 3:20-cv-00914-BEN-BLM
               corporation,
    12
                                                     Plaintiff,   ORDER DENYING MOTION TO
    13                                                            DISMISS
               v.
    14
                                                                                                                          --1---- --

               EUPHORICSUPPLYINC., aCalffoinia
    15
               corporation; and JULIAN ARMSTRONG,                                                                          .




    16
                                                                  [ECFNo. 7]
               an individual,
    17                                            Defendants.
    18
                         Before the Court is a Motion to Dismiss filed by Defendants Euphoric Supply Inc.
    19
              and Julian Armstrong. Mot., ECF No. 7-1, For the reasons that follow, the Defendants'
    20
              Motion is DENIED.
    21
                    I.       BACKGROUND 1
    22
                         PlaintiffBackgrid USA Inc. is a celebrity photography agency that licenses its
    23
              content to news outlets and other entities. Compl., ECFNo. 1, 'I) 7. It is alleged that
    24
              Defendants sell celebrity action figures and branded t-shirts. Id. at 'I) 9. One of those
    25
    26
                         1
    27               The following overview of the facts are drawn from Plaintiffs Complaint, which
              the Court assumes true in analyzing Defendant's motion to dismiss. Erickson v. Pardus,
    28
              551 U.S. 89, 94 (2007). The Court is not making factual findings.
               '

                                                                                             3:20-cv-00914-BEN-BLM
                       Case 3:20-cv-00914-BEN-BLM Document 12 Filed 08/24/20 PageID.144 Page 2 of 8




                       1       action figures depicts Kanye West, an American rapper, producer, fashion designer, and
                       2   presidential candidate. Id. at Ex. B.
                       3             Plaintiff alleges itowns thecopytighno apl:fotograpliofKanye Wesf.Jd.arEjC
                   4       A. Plaintiff registered 'the photograph with the United States Copyright Office. 2 Id. at ,r
                       5   8. Plaintiff alleges the Kanye West action figure packaging includes a cropped version of
                   6       its copyrighted photograph placed in front of a gradient background. Id. at ,r 11, Ex. B.
                   7       Plaintiff further alleges the action figure itself is an unauthorized derivative work of its
                   8       copyrighted photograph, which Defendants sold for up to $75 per item. Id. at ,r 10.
                   9                Plaintiffs Complaint alleges copyright infringement in violation of 17 U.S.C. §
                10         501. Id. Defendants jointly filed this Motion to Dismiss pursuant to Federal Rules of
                11         Civil Procedure 12(b)(l) and 12(b)(6). Mot., ECF No. 7-1. Both parties have also
                12         submitted Requests for Judicial Notice in support of their arguments. RJN, ECF No. 7-2;
               13          RJN, ECF No. 8-1.

------
               14
         -----------
                                    LEGAL STANDARD
               15                   A. Rule 12(b)(1)
               16                   Federal Rule of Civil Procedure 12(b)(1) allows a party to seek dismissal for lack
               17          of subject matter jurisdiction because "[i]t is a fundamental principle that federal courts
               18          are courts of limited jurisdiction." Stock W., Inc. v. Confederated Tribes of the Colville
               19          Reservation, 873 F.2d 1221, 1225 (9th Cir. 1989) (quoting Owen Equip. & Erection Co.
              20           v. Kroger, 437 U.S. 365, 374, (1978)). The plaintiff bears the burden of establishing that
              21           subject matter jurisdiction exists. See United States v. Orr Water Ditch Co., 600 F.3d
              22           1152, 1157 (9th Cir. 2010).
              23                    B. Rule 12(b)(6)
              24                    Under Federal Rule of Civil Procedure 12(b)(6), a court may dismiss a complaint
              25           if, taking all factual allegations as true, the complaint fails to state a plausible claim for
              26
              27
                           2
                             The copyright number listed in the Complaint is VA002152029. All parties agree the copyright
              28
                           registration number provided in the initial Complaint was incorrect.
                                                                             2 .

                                                                                                          3:20-cv-00914-BEN-BLM
       Case 3:20-cv-00914-BEN-BLM Document 12 Filed 08/24/20 PageID.145 Page 3 of 8




    1 relief on its face. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009); Bell At!. Corp. v.
    2     Twombly, 550 U.S. 544, 556-57 (2007). Dismissal is appropriate if the complaint fails to
· ·· 3   state ~efiougnfacts to raise a reasonable expectatiofftnat a1scovery will reveal evidence of
    4    the matter complained of, or if the complaint lacks a cognizable legal theory under which
    5 relief may be granted. Twombly, 550 U.S. at 556.
    6              In reviewing the plausibility of a complaint, courts "accept factual allegations in
   7     the complaint as true and constn.ie the pleadings in the light most favorable to the
    8 nonmoving party." Manzarekv. St. Paul Fire & Marine Ins. Co., 519 F.3d 1025, 1031
   9     (9th Cir. 2008). Nonetheless, courts do not "accept as true allegations that are merely
  10     conclusory, unwarranted deductions of fact, or unreasonable -inferences." In re Gilead
  11     Scis. Secs. Litig., 536 F.3d 1049, 1055 (9th Cir. 2008).
  12         II.      DISCUSSION
  13               Defendants argue Plaintiff has failed to state a claim for copyright infringement on
  14     three prinmry grounds; First, they argue Plaintiff hasfailed toestablish standing b~cause
  15     it has not provided evidence that it registered the West photograph with the United States·
 16      Copyright Office. Mot., ECF No. 7-1, 5. Second, Defendants argue they did not copy
 17      any protectable elements from the West photograph. Id. at 6-10. Finally, Defendants
 18      argue their use of the West photograph constitutes permitted fair use. Id. at 10-16. As
 19      discussed below, the Court finds the allegations in Plaintiffs Complaint sufficient to
 20      withstand the motion to dismiss.
 21         A.        Plaintiff has plausibly pleaded ownership of the Kanye West photograph
 22                Defendants first argue that the Court should dismiss Plaintiffs Complaint under
 23      Fed. R. Civ. Proc. 12(b)(l) because Plaintiff"has failed to identify a valid copyright
 24      registration number for the West Photo, depriving this Court of subject-matter
 25      jurisdiction." Id. at 1.
 26                Generally, the United States Copyright Act requires copyright holders to register
 27      their works before suing for copyright infringement. 17 U.S.C. § 41 l(a); Fourth Estate
 28      Public Benefit Corp. v. Wall-Street.com, LLC, 139 S. Ct. 881 (2019). However, "Section

                                                         3
                                                                                     3:20-cv-00914-BEN-BLM
                 Case 3:20-cv-00914-BEN-BLM Document 12 Filed 08/24/20 PageID.146 Page 4 of 8




             1     41 l(a)'s registration requirement is a precondition to filing a claim that does not restrict a
             2     federal court's subject-matter jurisdiction." Reed Elsevier, Inc. v. Muchnick, 559 U.S.
             3~ 15Zl~ts7-(20t0)~A: motion to dismissallegmg a plaintiff does not have an ownership
             4     interest in a copyrighted work should be addressed under Rule 12(b)(6) for failure to state
             5     a claim, rather than under Rule 12(b)(1) for lack of subject-matter jurisdiction. Minden
             6     Pictures, Inc. v. John Wiley & Sons, Inc., 795 F.3d 997, 1001 (9th Cir. 2015). This is
             7     because "the issue is statutory rather than Article III standing." Id. ( citations omitted).
             8     Accordingly, the Court addresses Defendants' Motion pursuant to Rule 12(b)(6).
             9            Applying Rule 12(b)(6), a plaintiff must plausibly allege it owns a valid.copyright
            10     registration for its work to satisfy the ownership prong of a copyright infringement claim.
            11     See Hybrid Promotions, LLC v. Zaslavsky, No. 16-CV-2227-RAO, 2016 WL 10988656,
            12     at *9 (C.D. Cal. Oct. 5, 2016). "While it may be helpful for claimants to identify by
            13     number their copyright registrations in their initial pleadings, and indeed necessary to do

- ----- -
            14     so ath:1terstages inlitigation, the failure to do so is not fatal at the [Rule] 12(b)(~)stage.". -···
            15    Id. at *10.
            16            Defendants assert that a plaintiff must provide "proof of registration" to vest this
            17     Court with subject-matter jurisdiction. Mot., ECF No. 7-1, 5-6. That is incorrect at the
            18    pleading stage. To require proof -- which is something beyond "plausible allegation" in
            19    the Complaint -- would inappropriately raise the pleading standard established in
            20    Twombly and Iqbal. Moreover, it would waste party and judicial resources in this
            21    particular case as the dispute here revolves around the simple omission of a single digit in
            22    Plaintiffs Complaint. See Comp!, ECF No. 1, iJ 8; Mot., ECF No. 7-1, 5-6; Opp'n., ECF
            23    No. 8, 3. Accordingly, the Court finds Plaintiff has plausibly alleged that it owns the
            24    West photograph and that it correctly registered the photograph with the United States
            25    Copyright Office.
            26       B.      Plaintiff plausibly alleges infringement of the West photograph
            27            The Complaint alleges Defendants use the West photograph on the commercial
            28    packaging for their action figure. Comp!., ECF No. 1, ,i 8. To state a claim for copyright

                                                                  4
                                                                                              3:20-cv-00914-BEN-BLM
         Case 3:20-cv-00914-BEN-BLM Document 12 Filed 08/24/20 PageID.147 Page 5 of 8

.




     1     infringement, Plaintiff must plausibly allege the following elements: "(1) ownership of
     2     the allegedly infringed work and (2) copying of the protected elements of the work by the
     3 ·· defendant;"~l.:lmvotor~ lnv~v~l.frbanOutjitters~lnc., 853 F.3a 980;984 (9t~C1r.·2017)
     4     (quoting Pasillas v. McDonald's Corp., 927 F.2d 440,442 (9th Cir. 1991)).
     5           Plaintiff alleges Defendants did not have permission to use the West photograph.
     6     Comp!., ECF No. 1, ,r 8. Plaintiff attaches two exhibits to the Complaint, one containing
     7     the West photograph and a second exhibit reflecting Defendant's action figure with the
     8     allegedly infringing photograph. Id., Exs. A, B. Defendants concede that the packaging
     9     contains a portion of the Plaintiffs copyrighted photograph, specifically that portion
    10     depicting Kanye West. Mot., ECF No. 7-1, 2.
    11           Pursuant to the Copyright Act, a copyright owner is provided the exclusive rights
    12     (with specified statutory exceptions) to distribute and reproduce his works. Reed
    13     Elsevier, 559 U.S. at 157. "Anyone who violates any of the exclusive rights of the
    14     copyright owner as provided [in the A.ct] is   an infringer of the copyright."   17 U.S.C. §
                                                                                                          -----   -- -


    15     501(a). "When such infringement occurs, a copyright owner 'is entitled, subject to the
    16    requirements of section 411, to institute an action' for copyright infringement." Reed
    17    Elsevier, 559 U.S. at 157 (quoting 17 U.S.C. § 501(a)) (emphasis omitted).
    18           The parties agree that photographs are entitled to at least some copyright
    19    protection. See Ets-Hokin v. Skyy Spirits, Inc., 225 F.3d 1068, 1071, 1073 (9th Cir. 2000)
    20    (photographs of a vodka bottle to be featured in advertisements were entitled to copyright
    21    protection under "the longstanding and consistent body of case law holding that
    22    photographs generally satisfy this minimal standard" of creativity). Although copyright
    23    protection would not extend to the natural appearance or idea ofKanye West himself, see
    24    Satava v. Lowry, 323 F.3d 805, 813 (9th Cir. 2003), it does extend to "original works of
    25    authorship fixed in any tangible medium of expression," such as a photograph. 17 U.S.C.
    26    § 102(a). Moreover, the Ninth Circuit has "recognized repeatedly that the creative
    27    decisions involved in producing a photograph may render it sufficiently original to be
    28    copyrightable." Los Angeles News Serv. v. Tullo, 973 F.2d 791, 794 (9th Cir. 1992)

                                                          5
                                                                                     3 :20-cv-00914-BEN-BLM
                Case 3:20-cv-00914-BEN-BLM Document 12 Filed 08/24/20 PageID.148 Page 6 of 8




              1 (quoting United States v. Hamilton, 583 F.2d 448,452 (9th Cir. 1978)). A photograph
             2      may have "carefully delineated selection[s] of subject, posture, background, lighting, and
             3~ -perhaps~even-persp~ctive~atmre--m,prnt(octfble-,l~nTems--of n-photographer'swork:"             Ia.
             4      (emphasis added) (internal quotations omitted).
             5              Defendants dispute the allegations, contending the West photograph is "bereft of
             6      creativity" and thus is entitled only to "thin" copyright protection. Mot., ECF No. 7-1, 7-
             7      8. Defendants argue the West photograph is "es_sentially factual in nature" as the
             8 photographer simply "captured [Mr. West] in public as [he] naturally appeared and [was]
             9      not tasked with directing the subject[], altering the backdrop[] or otherwise doing much
           10       to impose creative force." Id. at 7 (quotation marks omitted). This argument, which
           11       would require the Court make findings of disputed fact and determine whether the
           12       copyrighted photograph contains creative elements, is not the proper subject of a motion
           13       to dismiss.
           14               Instead, Plaintiff has done all that is required at the pleading stage. It has plausibly
-   -- -    - ---                 ---------          --    -------            --             --                       -----


           15       alleged that Defendants used the copyrighted West photograph on the action figure's
           16 packaging without permission. Comp!., ECF No. 1, ,r 10. Plaintiff also attached exhibits
           17 to its Complaint showing the photograph on Defendants' packaging and supporting its
           18       allegation that the packaging is an "unauthorized derivative work of the West Photo." Id.
           19       at ,r 10. The Court is not persuaded by Defendants' argument that using a cropped
           20       version of the photograph on its packaging, as opposed to reproducing the entire photo,
           21       negates Plaintiffs allegations of misappropriation.
           22          C.      Fair Use is not properly decided at this time
           23               Defendants contend that their use of the West photograph constitutes fair use, and
           24       thus the Plaintiff cannot bring a claim for copyright infringement. The Court finds
           25       adjudication under the fair use doctrine to be improper at this time.
           26               Fair use is an exception to a copyright holder's right to exclusive use of an original
           27       work. 17 U.S.C. § 107. The use of a copyrighted work for "purposes such as criticism,
           28       comment, news reporting, teaching, ... scholarship, or research" is fair use and therefore

                                                                     6
                                                                                                  3:20-cv-00914-BEN-BLM
     Case 3:20-cv-00914-BEN-BLM Document 12 Filed 08/24/20 PageID.149 Page 7 of 8




 1     not an infringement of copyright. Id. Nevertheless, it is an affirmative defense that
 2     assumes copyright infringement has occurred and places the burden on the infringer to


 4     Cir. 2012). In determining whether use of a copyrighted work is protected under the fair
 5     use doctrine, courts consider: "(1) the purpose and character of the use, including whether
 6     the use is commercial or is for nonprofit educational purposes; (2) the nature of the
 7     copyrighted work; (3) the amount and substantiality of the portion used in relation to the
 8     copyrighted work as a whole; and (4) the effect of the use upon the potential market for
 9     or value of the copyrighted work." 17 U.S.C. § 107.
10           Fair use reflects the goals of the Copyright Act "to promote the progress of science
11     and art by protecting artistic and scientific works while encouraging the development and
12     evolution of new works." Mattel Inc. v. Walking Mountain Prods., 353 F.3d 792, 799
13     (9th Cir. 2003). Accordingly, the doctrine allows courts flexibility in interpreting the
14     copyright statute \¥henits strict applic:ation would otherwise restrict the kindof creativity
15    the statute intended to encourage. Campbell v. Acuff-Rose Music, Inc., 510 U.S. 569,577
16     (1994). The factors are analyzed on a case-by-case basis and weighed together in
17    determining whether use is fair use of copyrighted material. Id. at 577-78. Though the
18    fair use defense is a mixed question oflaw and fact, it may be decided on a motion to
19    dismiss if there are no material facts in dispute. See Leadsinger, Inc. v. BMG Music Pub.,
20    512 F.3d 522,530 (9th Cir. 2008). Importantly, however, at the 12(b)(6) stage, courts
21    generally "may not consider any material beyond the pleadings." United States v.
22    Corinthian Colleges, 655 F.3d 984, 998-99 (9th Cir. 2011) (quotations omitted).
23           Here, Plaintiff identifies material facts in dispute and persuasively explains that
24    "Defendants' fair use argument necessarily depends on information that exists outside of
25    the Complaint." Opp'n, ECF No. 8, 7. For example, the parties disagree, inter alia, over
26    the transformative use of the West photograph, the extent of creativity contained in the
27    copyrighted work, and whether Plaintiff has "aJready exhausted the limited and time
28

                                                    7
                                                                                3:20-cv-00914-BEN-BLM
     Case 3:20-cv-00914-BEN-BLM Document 12 Filed 08/24/20 PageID.150 Page 8 of 8




 1     sensitive market for the West Photo." Id. at 7-8, 10, 12; Mot., ECF No. 7-1, 13,15.
 2     Accordingly, fair use cannot be resolved on this motion to dismiss.
     ---rn-.-coNCCUSIO -
 4           For the foregoing reasons, Defendants' Motion to Dismiss Plaintiffs Complaint is
 5     DENIED. As the Court did not require review of the matters for which judicial notice
 6     was requested to resolve this Motion, those requests are denied as moot.
 7     IT IS SO ORDERED.


 :     DATED, Augu,~20
10                     -
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   8
                                                                             3:20-cv-00914-BEN-BLM
